                                         Danielle M. Ryman
                                         DRyman@perkinscoie.com
                                         PERKINS COIE LLP
                                         1029 West Third Avenue, Suite 300
                                         Anchorage, AK 99501-1981
                                         Telephone: 907.279.8561
                                         Facsimile: 907.276.3108
                                         Attorneys for Defendants
                                         UNIVERSITY OF ALASKA BOARD OF
                                         REGENTS AND UNIVERSITY OF
                                         ALASKA SYSTEM
                                                             IN THE UNITED STATES DISTRICT COURT
                                                                   FOR THE DISTRICT OF ALASKA

                                         THERESA DUTCHUK, ANNALISA
                                         HEPPNER, LIZ ORTIZ, JOANNA WELLS,
                                         NORMA JOHNSON, AND JANE DOE VI,
                                                               Plaintiffs,
                                                  v.
                                         DAVID YESNER, UNIVERSITY OF                       Case No. 3:19-cv-00136-HRH
                                         ALASKA BOARD OF REGENTS AND
                                         UNIVERSITY OF ALASKA SYSTEM,
                                                               Defendants.

                                         DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS AND
                                           UNIVERSITY OF ALASKA SYSTEM UNOPPOSED MOTION FOR
                                        EXTENSION OF TIME TO FILE OPPOSITION TO DEFENDANT YESNER’S
                                                 MOTION FOR PARTIAL SUMMARY JUDGMENT

                                                 Defendants’ University of Alaska Board of Regents and University of Alaska
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        Systems, by and through their attorneys, Perkins Coie LLP, hereby move this court for
         PERKINS COIE LLP




                                        an extension of time to file their opposition to Defendant David Yesner’s Motion for



                                         UNOPPOSED MOTION FOR EXTENSION OF TIME
                                         Dutchuk, et al. v. Yesner, et al.                                            -1-
                                         Case No. 3:19-cv-00136-HRH
                                         147962650.1
                                          Case 3:19-cv-00136-HRH Document 70 Filed 04/21/20 Page 1 of 2
                                        Partial Summary Judgment until May 11, 2020. Counsel for University of Alaska Board

                                        of Regents and University of Alaska Systems has conferred with counsel for Defendant

                                        Yesner and they do not oppose this motion.


                                                  DATED: April 21, 2020.

                                                                                PERKINS COIE LLP

                                                                                s/Danielle M. Ryman
                                                                                Danielle M. Ryman, Alaska Bar No. 9911071
                                                                                PERKINS COIE LLP
                                                                                1029 West Third Avenue, Suite 300
                                                                                Anchorage, AK 99501-1981
                                                                                Telephone: 907.279.8561
                                                                                Facsimile: 907.276.3108
                                                                                Attorneys for Defendants
                                                                                UNIVERSITY OF ALASKA BOARD OF
                                                                                REGENTS AND UNIVERSITY OF ALASKA
                                                                                SYSTEM


                                                                   CERTIFICATE OF SERVICE
                                        I hereby certify that on April 21, 2020 I filed a true and correct copy of the foregoing
                                        document with the Clerk of the Court for the United States District Court – District of
                                        Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-00136-HRH who
                                        are registered CM/ECF users will be served by the CM/ECF system.

                                        s/ Danielle M. Ryman
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         UNOPPOSED MOTION FOR EXTENSION OF TIME
                                         Dutchuk, et al. v. Yesner, et al.                                               -2-
                                         Case No. 3:19-cv-00136-HRH
                                         147962650.1
                                          Case 3:19-cv-00136-HRH Document 70 Filed 04/21/20 Page 2 of 2
